— Appeal by the People from an order of the Supreme Court, Kings County (DeLury, J.), entered June 18, 1982, which dismissed the defendant’s indictment in the interest of justice. Order reversed, on the law, indictment reinstated and matter remitted to Criminal Term for further proceedings consistent herewith. A motion to dismiss an indictment must be made in writing and upon reasonable notice to the People (CPL 210.45, subd 1; People v Kouzelove, 72 AD2d 608; People v Boynton, 67 AD2d 982). The procedural requirements of CPL 210.45 apply with equal force to a court which is considering the dismissal of an indictment upon its own motion (People v Clayton, 41 AD2d 204; People v Pichkur, 52 AD2d 852; People v Vega, 80 AD2d 867; People v Boynton, supra). The failure of Criminal Term to adhere to the procedural requirements of CPL 210.45 in this case requires reversal of the order appealed from. Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.